Citation Nr: 0510070	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  04-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for left knee disability.  

Entitlement to an increased (compensable) evaluation for 
narrowing of the left temporomandibular joint space.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty in the United States Navy from 
July 1952 to May 1972.  

This matter now comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for osteoarthritic 
degenerative changes in the left knee and granted service 
connection for narrowing of the left temporomandibular joint 
space with a non-compensable evaluation.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Left knee disability was not present in service, 
arthritis was not manifested within one year of service 
discharge, and left knee disability is not otherwise related 
to active service.  

3.  The evidence of record demonstrates that the veteran's 
narrowing of the left temporomandibular joint spaces results 
in inter-incisal range of motion and lateral excursion of 40 
mm; but does not result in deformity, weakness or atrophy 
equating to any greater function loss.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred or aggravated in 
service, and arthritis may not be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).   

2.  The criteria for a 10 percent disability evaluation, but 
no greater, for narrowing of the left temporomandibular joint 
space have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter filed in January 2002, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
for osteoarthritic degenerative changes in the left knee and 
for narrowing of the left temporomandibular joint spaces, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

Because the veteran filed a notice of disagreement as to the 
rating assigned to his narrowing of the left 
temporomandibular joint spaces within one year of receiving 
notice of the original grant of service connection, the 
increased rating claim is considered to be a "downstream" 
issue from the original grant of service connection.  The VA 
Office of General Counsel promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The July 2002 rating decision, November 2003 de novo review 
rating decision and November 2003 statement of the case (SOC) 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary 
to substantiate his claim for service connection for his knee 
disability and increased rating for his temporomandibular 
disability.  The November 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records, including service dental records, as 
well as outpatient treatment reports from Physicians 
Associates of Florida, M. Jose, M.D., J. Gallagher, M.D. and 
Orlando VA have been obtained for the veteran's claim for 
knee pathology.  VA made inquiries to the 74th medical group 
at Wright Patterson Air Force Base in Ohio, Lima Memorial 
Hospital, D.E. Pearson, M.D and Regional Orthopedic 
Associates. These organizations all indicated that they had 
no records pertaining to the veteran available.  The veteran 
was notified of this situation.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran a 
dental examination in July 2002 to determine the nature and 
severity of his temporomandibular disability.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are absent any findings or complaints 
of knee pathology.  The lower extremities were normal at 
enlistment and also at the examination prior to retirement.  
Similarly, outpatient treatment reports from M. Jose, M.D. 
dated from March 1974 to January 1994 are negative for any 
complaints or findings of a knee disability.  

Additionally, the Board has reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to:  outpatient treatment reports from Physicians Associates 
of Florida dated between January 1993 and July 1998 which 
noted probable osteoarthritis in the left knee; treatment 
records from J. Gallagher, M.D. (Florida Physicians Medical 
Group) which noted moderate tenderness in the left knee and 
some crepitus with flexion and extension; and a VA outpatient 
treatment record dated in October 2001 in which a knee x-ray 
revealed moderate degree of osteoarthritic degenerative 
changes involved both knee joints with narrowing of the 
patellofemoral articulations, bilaterally.  None of the 
records linked the veteran's knee disability to active 
military service.  

As noted above, service medical records fail to establish 
that a knee disability was present during the veteran's 
active service and the examination at retirement indicated 
normal lower extremities.  There is also no evidence showing 
that arthritis of the left knee manifested within one year of 
the veteran's service discharge.  Complaints of a knee 
disability did not surface until 1996, over 20 years after 
service discharge.  Further, there is no competent medical 
evidence that establishes a nexus between his current knee 
disability and his time in service.  The veteran's lay 
assertions of the cause of his left knee disability do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Service connection 
for left knee disability is not warranted.  

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the veteran's service connection claim 
because there is no evidence of pertinent disability in 
service or for two decades following service.  Thus, while 
there is a current diagnosis of a knee disability, there is 
no true indication that this disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any symptoms of a knee 
disability in service, the negative examination performed at 
separation, and the lack of a diagnosis of the claimed 
disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

Increased Rating

The veteran contends that a higher disability evaluation for 
narrowing of the left temporomandibular joint space is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location. 38 C.F.R. 
§ 4.20 (2004).  As the rating code does not have a specific 
code for "temporomandibular joint spaces," the rating code 
for limited motion of temporomandibular articulation is used 
by analogy.     

Diagnostic Code 9905 [temporomandibular articulation, limited 
motion of] provides the following levels of disability:
Inter-incisal range 
0- 10 millimeters. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . .  40%
11-20 millimeters. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . 30%
21-30 millimeters. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . 20%
31-40 millimeters. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . 10%
A range of lateral excursion of 0-4 millimeters  . 
. . . . . . . . . . . . 10 %   
Note:  ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral 
excursion.
 38 C.F.R. § 4.150, Diagnostic Code 9905 (2004).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Untied States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The veteran was afforded a VA dental examination in July 
2002.  Upon examination of the veteran and analyzing the 
veteran's x-ray, the examiner indicated the limitation of 
inter-incisal range of motion and lateral excursion was 40 
mm.  The examiner described the veteran as having normal 
range of motion and no deviation.  

As noted above, a 10 percent disability evaluation is 
assigned under Diagnostic Code 9905 when there is limited 
inter-incisal movement between 31 to 40 mm or lateral 
excursion between 0 and 4 mm.  The VA examination indicated 
that the veteran's narrowing of the left temporomandibular 
joint spaces resulted in inter-incisal range of motion and 
lateral excursion of 40 mm.  Though it was commented that 
this was normal range of motion, it nearly approximates the 
criteria for a compensable evaluation (inter-cisal ranging 
from 31-40 mm.).  Resolving doubt in the veteran's favor, an 
increased rating to 10 percent disability is warranted.  

However, it has not been shown that the veteran's disability 
arises to the 20 percent level, which requires inter-incisal 
range of motion between 21-30 mm.  There is no objective 
measurement of this requirement.  There is also no evidence 
that the veteran's disability would approximate inter-incisal 
range of 21-30 mm to meet the 20 percent evaluation.  Even 
considering any additional functional loss or pain of motion 
during flare-ups or overuse, the fact remains that the 
manifestations due to the veteran's temporomandibular 
disability does not rise to the 20 percent level.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  There was not 
associated weakness, atrophy or deformity or other indicia of 
pain on motion to warrant a higher rating.  Though the VA 
examiner noted that the veteran had discomfort upon opening 
and closing, this was noted only as to the right 
temporomandibular joint.  
  
Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for narrowing of his 
temporomandibular joint space.  There is no objective 
evidence that the disability of the veteran's 
temporomandibular joint space, in and of itself, has caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.




ORDER

Service connection for a left knee disability is denied.  

A 10 percent disability evaluation for narrowing of the left 
temporomandibular joint space is awarded, subject to the 
criteria governing payment of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


